Dear Executive Director Jones,
The Attorney General has received your opinion request wherein you ask in effect the following question:
"Are the books and records of the Oklahoma State Board of NursingHomes confidential under the provisions of 63 O.S. 1-810 (1971)?"
Provisions for the regulation of nursing homes by the State of Oklahoma are in two (2) chapters of Title 63: Article 8 of Chapter I provides for the regulation of nursing homes by the State Commissioner of Health and Chapter 12 provides for the creation of Oklahoma State Board of Nursing Homes and its regulation of nursing homes.
Title 63 O.S. 1-810 provides:
  "Information received by the State Commissioner of Health through inspection or otherwise, authorized under this Article, shall be confidential and shall not be disclosed publicly, except in a proceeding involving the question of licensure or revocation or suspension of license."
Thus, information authorized as confidential by Article 8 of Title 63 applies only to the State Commissioner of Health.
Therefore, it is the opinion of the Attorney General that informationcontained in the books and records of the Oklahoma State Board of NursingHomes is not confidential under provisions of Article 8 of Title 63.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
MANVILLE T. BUFORD, ASSISTANT ATTORNEY GENERAL CHIEF CIVIL DIVISION